Arrington, J.
This case is controlled by the case of C. D. Mathis v. Olin-Mathieson Chemical Corporation, No. 41,329, decided on January 18, 1960.
In the instant case the Associated Seed Growers, Inc., filed suit on an open account against C. D. Mathis in the amount of $7700.02, and judgment was entered in the *44amount of $9487.66.  The appellee did not sue for interest, and therefore the judgment will be amended to reduce the judgment from $9487.66 to $7700.02, the amount sued for, and the cause is affirmed as amended.
Affirmed as amended.
Roberds, P. J., and Hall, Ethridge and Gillespie, JJ., concur.